ASSOCIATE DISTRICT JUDGE — RETIREMENT An Associate District Judge, who was elected to serve as Associate District Judge from January 13, 1969, until January 11, 1971, and who has served from January 13, 1969, to January 13, 1970, and a major fraction of the following year would be eligible for judicial retirement upon attaining the age of seventy and having served twelve and one-half (12-1/2) years as county judge.  The Attorney General has had under consideration your letter dated April 30, 1970, wherein you ask the following question: "Is an Associate District Judge, who is elected to serve as Associate District Judge from January 13, 1969, until January 11, 1971, eligible for judicial retirement on January 11, 1971, upon obtaining the age of seventy and having served twelve and one-half (12-1/2) years as County Judge, and the period stated above as Associate District Judge, making a total of fourteen and one-half (14-1/2) years?" The constitutional provision authorizing the legislature to provide by statute for the retirement of Justices and Judges is Article VII, 11(c) which states in relevant part: "The Legislature may provide by statute for a maximum age qualification for election or appointment to office and for the retirement of Justices and Judges automatically at a prescribed age or both. The compensation, after of retirement and after a certain number of years of service, or procedure for retirement shall be prescribed by statute." The Legislature has provided for the retirement of Justices and Judges in Title 20 O.S. 1101 [20-1101] — 20 O.S. 1108 [20-1108] (1969), as amended. The relevant section concerning your question is within S.B. 595, 1, 32nd Oklahoma Legislature, 2nd Session (1970), which states as follows: "Any justice or judge of the Supreme Court, Court of Criminal Appeals, State Industrial Court, Intermediate Appellate Court or District Court who serves as justice or judge of any of said courts in the State of Oklahoma for a period of eight (8) years or longer and upon reaching or passing the age of seventy (70) years . . . shall receive the retirement benefits herein provided . . . For the purpose of this act, years to be credited for retirement shall be as follows: . . . any justice or judge who, on January 12, 1969, was not serving as a justice or judge of a court that was included in the State Supernumerary Judges Act shall receive credit for each year he has served as a justice or judge of a court of record, providing that he has served a period of two (2) years after assuming the office as a justice or judge of one or more of the above-mentioned courts, and, in determining the periods of time above mentioned, a major fraction of a year shall count as a whole year." It is an established principle of statutory construction in Oklahoma when the language of a statute is plain and unambiguous, no room for construction exists. See In Re Estate of Redwine, Okl., 445 P.2d 275, 277 (1968).  Your question relates to an Associate District Judge who, on January 12, 1969, was not serving as a justice or judge of a court that was included in the State Supernumerary Judges Act. Therefore, this Judge shall receive credit for each year he has served as a county judge, since county courts were courts of record within Article VII, Section11 Oklahoma Constitution, before State Question No. 448, Legislative Referendum No. 164, was adopted by election on July 11, 1967. If the Judge has served on a District Court since January 13, 1969, to January 11, 1970, and if he serves a major fraction of the following year, he would comply with the two year proviso within Section 1, supra, and be eligible for retirement.  The Attorney General is of the opinion your question should be answered in the affirmative. An Associate District Judge, who was elected to serve as Associate District Judge from January 13, 1969, until January 11, 1971, and who has served from January 13, 1969, to January 13, 1970, and a major fraction of the following year would be eligible for judicial retirement upon attaining the age of seventy and having served twelve and one-half (12-1/2) years as county judge.  (Marvin E. Spears)